DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2022 has been entered.

Status of Claims
Claims 1 and 9 have been amended in the response filed May 19, 2022.
Claims 1, 4-6, and 9 are pending.
Claims 1, 4-6, and 9 are rejected.
Indication of Allowable Subject Matter is on page 3.
Claim Objections is on page 3.
Detailed Claim Interpretation begins on page 4.
Detailed Claim Rejections begin on page 8.
Response to Arguments begins on page 18.


Allowable Subject Matter
As indicated in the Office Action dated January 19, 2022, claims 1, 4-6, and 9 would be allowable if rewritten to overcome the objections and the 112 and 101 rejections, set forth in this Office Action.

Claim Objections
Claim 9 is objected to because of the following informalities:
lines 3-4: “make a moving service contract to be made between the selected moving service server and the real estate customer” should read “make a moving service contract .”
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 1: 
a VR capturing unit provided inside of a real estate product of a real estate supplier to capture a three-dimensional image of the inside of the real estate product and provided to a real estate customer to capture three-dimensional images of one or more properties owned by the real estate customer;
a display device providing a simulation of household items using virtual reality (VR) and augmented reality (AR) to the real estate customer, wherein the VR and AR encompass the overlapped the background information of the inside of the real estate product with the property information of the one or more properties owned by the real estate customer.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
In this case, the corresponding structure of a VR capturing unit is defined in the specification as either: i) a rig type used by professionals or ii) an all-in-one camera used by amateurs (see page 11, lines 3-17). The specification provides sufficient description of the VR capturing unit including the corresponding structure, and the VR capturing unit is sufficiently defined by the specification.
Additionally, the corresponding structure of a display device is described on page 12, lines 13-15, to be a terminal, such as a smart phone or personal computer, or VR goggles. The specification provides sufficient description of the display device including the corresponding structure; therefore, the display device is sufficiently defined by the specification.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  
(1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-6, and 9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 


    PNG
    media_image1.png
    531
    673
    media_image1.png
    Greyscale
Claims 1, 6, and 9 recite: “one or more computing devices configured to…”.  One or more computing devices is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the inventors had possession of the claimed invention at the time the application was filed. For example, the disclosure describes:

    PNG
    media_image2.png
    446
    640
    media_image2.png
    Greyscale

[page 8, line 15] FIG. 4 is a block diagram showing a platform of FIG. 1 and sub-elements thereof.
[page 11, lines 22-24] a VR capturing section 110 included in a platform 100 acquires image information obtained by performing VR photography on the inside of the real estate building and then three-dimensionally digitizes the internal images of the real estate.
[page 12, lines 10-15] the background providing section 140 extracts background information of a real estate product, for example, the inside of the building, provided by a real estate supplier and provides the extracted background information to a real estate customer. The real estate customer may receive the background information through a terminal, such as his or her smart phone or a personal computer (PC) and, more preferably, through VR goggles.
[page 12, lines 16-20] using information on property that he or she has or will have and the background information on the basis of AR, the real estate customer may simulate whether the corresponding real estate building is satisfactory, whether all of his or her property can be placed, or how his or her property will be placed. This function is processed by the AR providing section 150.
[page 12, lines 24-29] the background extraction section 120 may perform VR photography on the inside of real estate on sale, store information on… the real estate building in advance from three-dimensional digital images, give weights to such information, and eliminate other information.
[page 13, lines 7-17] the property extraction section 130 may visit a real estate customer, for example, a house or the like of the real estate customer, photograph the VR capturing unit 200, and then extract only property information by removing only the background information… from the three-dimensional digital images obtained by the VR capturing section 110... The property information also includes one or more pieces of information on the form, shape, and color of each property.
[page 15, lines 2-3] the contract processing section 170 allows a brokerage service contract to be made between the selected broker server 300 and the real estate customer or the real estate supplier.
[page 15, lines 22-25] When there are a plurality of moving service servers 400, each of the plurality of moving service servers 400 transmits an estimate, that is, information on a moving service fee, calculated from the property information to the real estate customer.  This series of functions are performed by the reverse auction processing section 160.
[page 15, lines 29-31; page 16, lines 1-2] The real estate customer may select a desired moving service server 400 through his or her terminal with reference to information on the plurality of moving service fees. This ‘selection’ is electronically made such that the contract processing section 170 may allow a moving service contract to be made between the real estate customer and a moving service provider who manages the moving service server 400.
Although disclosing a platform and sections of the platform configured to perform the claimed functions, the disclosure does not adequately describe that one or more computing devices perform the claimed functions. In fact, the specification makes no reference to any computing devices performing the claimed functions supposedly being achieved by the claimed one or more computing devices. Rather, the specification describes “sections” that are part of a platform and perform said functions, which are not disclosed to be computing devices. Furthermore, the computing devices that are disclosed, such as a terminal and servers, are not disclosed as performing said functions; rather, they are disclosed as sending and receiving information to and from the platform. Applicant’s failure to disclose one or more computing devices for performing the functions of the platform raises questions whether Applicant truly had possession of this feature at the time of filing. Accordingly, the disclosure is not commensurate with the scope of the claim, failing the written description requirement and constituting new matter. 
Claims 4-6 and 9 inherit the deficiencies of claim 1, and are therefore also rejected.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4-6, and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 6, and 9 recite: “one or more computing devices configured to...” One or more computing devices renders the claim indefinite because the specification does not describe one or more computing devices for performing the claimed functions of one or more computing devices. Rather, the specification describes a platform and sections of the platform for performing said functions, which are not disclosed to be computing devices. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of one or more computing devices for performing the claimed functions.
Claims 4-6 and 9 inherit the deficiencies of claim 1, and are therefore also rejected.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the system, as claimed in claims 1, 4-6, and 9, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of selling real estate. Specifically, representative claim 1 recites the abstract idea of:
provided inside of a real estate product of a real estate supplier to capture a three-dimensional image of the inside of the real estate product and provided to a real estate customer to capture three-dimensional images of one or more properties owned by the real estate customer; 
the three-dimensional image of the inside of the real estate product according to a position and the one or more properties owned by the real estate customer; 
extract background information of the inside of the real estate product provided by the real estate supplier via the inside of the real estate product and provide the background information to the real estate customer, and extract only the background information from the digitized three-dimensional image of the inside of the real estate product captured by extracting and storing form, shape, and color information on items fixed to the inside of the real estate product and by eliminating other information about the real estate product; 
extract only the property information of the2US Application No. 16/475,163 oReply to OA dated September 10, 2021ne or more properties owned by the real estate customer via the one or more properties owned by the real estate customer and by removing information other than the property information, wherein the property information includes at least one selected from the group consisting of form, shape, and color;
overlap the background information of the inside of the real estate product with the property information of the one or more properties owned by the real estate customer so that the real estate customer customizes an arrangement of the property information; and 
customize the arrangement of the property information by the real estate customer by increasing or reducing angles and sizes of the one or more properties owned by the real estate customer or by arbitrarily changing the form and color thereof according to a preference of the real estate customer, and overlap the background information thereupon;
receive whether the real estate customer wants to make a contract for the real estate product from at least the real estate customer such that a moving service contract is made with the real estate customer, wherein the moving service receives the property information used for the simulation and proposes an estimate for a moving service, which corresponds to the property information, to a real estate customer, and each of the plurality of moving services is configured to transmit information on a moving service fee corresponding to the property information to the real estate customer.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of selling real estate, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because exchanging real estate product information between real estate suppliers and real estate customers are marketing and sales activities. Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a system, a VR capturing unit, one or more computing devices, three-dimensionally digitize the three-dimensional image, three-dimensionally digitize the one or more properties, VR photographing, a moving service server configured to electronically receive, a moving service contract is electronically made, a real estate customer's terminal, and a plurality of moving service servers identical to the moving service server.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of selling real estate occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 4-6 and 9 do not aid in the eligibility of independent claim 1. For example, claims 4, 6, and 9 merely further define the abstract limitations of claim 1. Additionally, claim 5 merely provides further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claims 4-6 and 9 include additional elements of a broker server configured to electronically receive, a plurality of broker servers identical to the broker server, and each of the broker servers further includes a reverse auction processing section configured to transmit information. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link to a particular technological environment or field of use. 
Thus, dependent claims 4-6 and 9 are also ineligible. 

Response to Arguments
With respect to the claim interpretation under 35 U.S.C. 112(f), Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, new grounds of interpretation have been applied. These new grounds of interpretation have been necessitated by Applicant’s amendments. Examiner notes that having a 112(f) claim interpretation is not a rejection.

With respect to the rejections under 35 U.S.C. 112(a), Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to page 7 of the Remarks, Applicant argues “the amendments upon relevant claims have addressed the rejections such that the limitations recite sufficient structure (e.g., "computing device") and do not invoke claim interpretation under 35 USC 112(f)” because “one or more computing devices’ are fully supported by the original disclosure, including FIG. 4 where the Central Control Section 101 is understood by one skilled in the art as one or more computing device(s), especially in light of the background disclosure in the specification at page 2, line 27 - page 3, line 14.” Applicant further argues “[i]t can be understood by one skilled in the art that the various ‘sections’ are one or more computing devices which communicate with each other to receive, transmit, process data, etc., as disclosed in the application disclosure.” While Examiner agrees that “one or more computing devices configured to…” does not invoke 112(f), Examiner respectfully disagrees in regards to the rejection under 112(a).
In order to fulfill the written description requirement, “the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing” Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000). If the examiner concludes that the claimed subject matter is not supported [described] in an application as filed, this would result in a rejection of the claim on the ground of a lack of written description (MPEP § 2163.01). Furthermore, claims are found to “lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.” (MPEP § 2161.01, section I).
In the instant case, Applicant points to pages 2-3 and figure 4 in the specification for the evidence of disclosing one or more computing devices. While the specification discloses prior art that consists of computers and figure 4 diagrams a platform, the specification fails to disclose the one or more computing devices required for achieving the functions as claimed by Applicant. The specification discloses that certain sections of the platform achieve each of the claimed functions. However, the specification does not disclose one or more computing devices for achieving the claimed functions as intended by Applicant. The specification merely states that certain sections of the platform perform each of the claimed functional limitations; it gives no description of one or more computing devices required to achieve each of the functions supposedly being performed by one or more computing devices. Thus, one or more computing devices is not supported in the specification, and the rejection is maintained.

With respect to the rejections under 35 U.S.C. 112(b), Applicant’s amendments have rendered the rejections due to “allow” moot. However, Applicant’s arguments in regards to the 112(f) interpretation have been considered but are not persuasive. In view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 7-8 of the Remarks, Applicant argues “the amendments upon relevant claims have addressed the rejections.” However, Examiner respectfully disagrees.
According to the MPEP, “it is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter” in order to “ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent” (MPEP § 2173). Furthermore, “if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected” Packard, 751 F.3d at 1310.
In the instant case, the specification provides no disclosure of one or more computing devices for achieving the claimed functions. Because the specification does not describe one or more computing devices for achieving said function, the claims recite functions that have no limits and cover every conceivable means for achieving the stated functions. A function that has no limits on the means for achieving said function is indefinite. Therefore, the rejection is maintained.
	

With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 8-10 of the Remarks, Applicant argues “the claimed invention integrates any recited judicial exception into a practical application such that the claim is patent eligible” because “the claim when viewed as a whole is not directed to the method of organizing human activity itself, but for a system for providing a simulation of household items using virtual reality (VR) and augmented reality (AR) and brokering real estate therethrough. Thus, the additional limitations clearly apply the abstract idea into a practical application and include additional elements that are sufficient to amount to significantly more than the judicial exception.” However, Examiner respectfully disagrees.
The 2019 PEG provided guidance on how to evaluate whether claims recite a practical application. Specifically, the 2019 PEG states “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” where “an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field” and “an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.”
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology beyond generally linking the use of the judicial exception to a particular technological environment. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). This is reflected on page 2, lines 1-7 of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as discovering whether their property fits the size of the interior of the real estate to which they want to move and avoiding inability to arrange the household items in the actual moving process. Although the claims include computer technology such as a system, a VR capturing unit, one or more computing devices, three-dimensionally digitize the three-dimensional image, three-dimensionally digitize the one or more properties, VR photographing, a moving service server configured to electronically receive, a moving service contract is electronically made, a real estate customer's terminal, and a plurality of moving service servers identical to the moving service server, such elements are merely peripherally incorporated in order to implement the abstract idea. 
This is unlike the improvements recognized by the courts in, for example, Enfish. Unlike the precedential case, where the claims are directed to a specific improvement to the way computers operate, embodied in a self-referential table, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities beyond a general link. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of selling real estate. The claimed process, while arguably resulting in improved methods for selling real estate, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the computer components that operate the system. Rather, the claimed process is utilizing different data while employing generic computer components to improve selling real estate, i.e. commercial process. As such, the claims do not recite specific technological improvements beyond a general link to a particular technological environment or field of use. Therefore, the rejection is maintained in this aspect.

With respect to page 11 of the Remarks, Applicant argues “the following features recited in the claim are not mental processes that can be performed by the human mind, and are not abstract ideas.” However, Examiner respectfully disagrees.
As explained in the 2019 PEG and October 2019 PEG Update, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions),” which can include certain activity between a person and a computer. Another grouping is “mental processes,” which is defined to include limitations that can practically be performed in the human mind or with a physical aid, including, for example, observations, evaluations, judgments, and opinions. 
In this case, claim 1 recites commercial activity because the claim recites obtaining images of a real estate product, obtaining property information of a user’s property, and customizing the layout of the user’s property in the real estate product in order to generate a moving cost estimate. The claims also recite mental processes because the claims recite observations, judgements, and opinions. While the claims do recite additional elements such as a system, a VR capturing unit, one or more computing devices, three-dimensionally digitize the three-dimensional image, three-dimensionally digitize the one or more properties, VR photographing, a moving service server configured to electronically receive, a moving service contract is electronically made, a real estate customer's terminal, and a plurality of moving service servers identical to the moving service server, the recitation of these additional elements does not negate the presence of an abstract idea. 
Absent the computing elements, a human can practically perform each of the claimed functions in their mind, including creating a three-dimensional image, extracting only the background information from the three-dimensional image by extracting and storing form, shape, and color information on items fixed to the inside of the real estate product and by eliminating other information about the real estate product, extracting only the property information of the one or more properties owned by the real estate customer by extracting and storing form, shape, and color information on the one or more properties from the three-dimensional image of the one or more properties owned by the real estate customer and by removing information other than the property information, overlapping the extracted property information with the back ground information, such that a real estate customer customizes the arrangement of the property information by increasing or reducing angles and sizes of the one or more properties owned by the real estate customer or by arbitrarily changing the form and color thereof according to a preference of the real estate customer. The additional elements of the claims do not add limitations that go above and beyond the abstract idea because the additional elements are merely performing the abstract idea in a particular technological environment. Therefore, the claims are directed to an abstract idea.
	
	
With respect to pages 11-12 of the Remarks, Applicant argues “the combination of additional elements of a VR capturing unit, one or more computing devices, and a display device which digitize, extract, overlap, display, and customize to integrate the mental process of performing a real estate transaction into a practical application because the elements recite a specific manner of obtaining and displaying VR and AR simulation to the real estate customer which provides specific improvement over prior systems.” However, Examiner respectfully disagrees.
For example, in BASCOM, the Federal Circuit vacated a judgment of ineligibility because the district court failed to properly perform the second step of the Mayo/Alice framework (Step 2B of the USPTO's SME guidance) when analyzing a claimed system for filtering content retrieved from an Internet computer network. The BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user (note that the term ‘inventive concept’ is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception).
In this case, Applicant’s specification provides no explanation of non-conventional or non-routine arrangement of computer elements or other technology, when additional elements are considered individually and in combination. As previously stated, reflected on page 2 of Applicant’s specification, the invention described is directed toward solving problems such as discovering whether their property fits the size of the interior of the real estate to which they want to move and avoiding inability to arrange the household items in the actual moving process. Although the claims include computer technology, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in BASCOM. 
In BASCOM, the courts found “the patent describes how its particular arrangement of elements is a technical improvement over prior art ways of filtering such content. As explained earlier, prior art filters were either susceptible to hacking and dependent on local hardware and software, or confined to an inflexible onesize-fits-all scheme.” Unlike BASCOM, neither the specification nor the claims of the instant invention identify such a specific improvement on the arrangement of elements or explain an ordered combination of limitations above and beyond the abstract idea. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of discovering whether property fits the size of the interior of the real estate to which they want to move and avoiding inability to arrange the household items in the actual moving process. The claimed process, while arguably resulting in an improvement in displaying real estate, is not providing any improvement to another technology or technical field via the arrangement of the components, as the claimed process in question is not, for example, improving the arrangement of components that operate the system. Rather, the claimed process is utilizing different data while employing generic computer components to improve displaying real estate to a user, e.g. mental and commercial process. As such, the claims do not recite non-conventional and non-routine arrangement of systems. Therefore, the rejection is maintained in this aspect.

		
With respect to page 12 of the Remarks, Applicant argues “claim 1 recites limitations directed to how the background and property information are extracted from the digitized images in a technical way, and also adds a limitation for a display device for providing a VR/AR simulation to a real estate customer, which provides a specific improvement over prior VR/AR systems, resulting in improved user interface and efficiency in real estate brokering, comparable to Example 37 discussed above.” However, Examiner respectfully disagrees.
Under Step 1 of the 2019 PEG, Example 37 recites statutory subject matter, and under Step 2A Prong One, the claim recites an abstract idea because “other than reciting ‘by a processor,’ nothing in the claim element precludes the step from practically being performed in the mind.” However, Example 37 is determined to be patent eligible under Step 2A Prong Two because the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems. Specifically, the computer receives an indication to organize the icons, the processor determines the timed use of each icon, and then the system automatically moves the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. As reflected in the background, this improves user interfaces because it allows for such non-traditional arrangements of icons to be performed automatically, and a user can easily find their most used icons because of the arrangement.
In contrast to Example 37, the instant invention is not directed to the arrangement of items in a user interface. Rather, the invention is directed to displaying real estate to a user by applying a mental and commercial process to a generic computing environment. The instant invention does not automatically move the images to a position in the user interface based on the location of another image in the user interface. Instead, the instant invention focuses on presenting images to a user, and thus, unlike Example 37, does not improve the layout or functioning of the user interface because the computer is not arranging the images in reference to another object in the user interface to improve usability of the interface. Rather, the claimed invention focuses on improving how to display real estate and property to a user by applying the process to a computing environment. Therefore, the claimed process of the instant invention is utilizing a generic interface and other generic computer components to improve the real estate process, e.g. commercial and mental process. As such, unlike Example 37, the claims do not recite specific technological improvements to interfaces, and therefore, the rejection is maintained in this aspect.

With respect to page 13 of the Remarks, Applicant argues “the claim language encompasses sufficient technologies that render the claimed invention, in a holistic viewing, being about improving real estate brokering via technology ladened simulations based on VR and AR” because “feature extraction from digitized images is a known and established technique in the field of computer vision, [and] spelling out the details of a known technique in the claim would not necessarily increase the technological nature of the claimed invention and also unduly limits the scope of the claim, because there are more than one way to extract features from digitized images in the field of computer vision, and the claimed invention is not intended to fix on a particular way of feature extraction” in regards to Examiner’s suggestion of adding more detail about how the system is defining, extracting, and eliminating features in the images. However, Examiner respectfully disagrees.
For example, in McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, as previously stated, the instant claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish. Although the instant claims include computer technology, such elements are merely peripherally incorporated in order to implement the abstract idea. However, if the claims were to, for example, focus on the specific computing aspects of the image analysis, such as the rules in which the computer follows to define, extract, and eliminate the features in the image, this would increase the technological nature of the invention and could constitute an improvement to the technology similar to that of McRO, thus rendering the claims eligible. Examiner notes that this is not the only way to potentially overcome the 101 rejection, and was merely a suggestion in regards to the types of technological improvements that satisfy the 2019 PEG criteria.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Morrison (US 20170132841 A1) was used to understand other methods for implementing augmented reality in a real estate environment, particularly in home improvement.
Loberg et. al. (US 10783284 B2) was used to understand virtual reality applications in architecture design, specifically how the user operates sensors to virtually display an architectural design.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                                                                                                                                                                            
/ALLISON G WOOD/            Primary Examiner, Art Unit 3625